Case 5:19-cv-00834-DAE Document 21 Filed 01/15/20 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MALIBU MEDIA, LLC, )
)

Plaintiff, ) Civil Action Case No. 5:19-CV-00834-DAE
)
v. )
)
JOHN DOE, )
)
Defendant. )
)

 

ORDER ON JOINT MOTION TO FILE A BRIEF IN EXCESS OF PAGE LIMIT

THIS CAUSE came before the Court upon the parties’ Joint Motion to File a Brief in
Excess of Page Limit (the “Motion”), and the Court being duly advised in the premises does
hereby:

ORDER AND ADJUDGE: The Parties’ Motion is granted. The Plaintiff's Motion to Strike
Defendant’s Affirmative Defenses and Defendant’s Response to same may exceed the page limit
proscribed by Local Rule 7, and may be 20 pages, excluding the case caption, signature block, and
certificate of service.

SO ORDERED this |5_ day of _ [/Ynua , 2020.

By:

 

UNITED STA DISTRICT JUDGE
